Case
 Case1:19-cv-03235-RDB
      1:19-cv-03235-RDB Document
                         Document1-2
                                  8 Filed
                                     Filed11/11/19
                                           11/08/19 Page
                                                     Page11ofof31
                                                                31
Case
 Case1:19-cv-03235-RDB
      1:19-cv-03235-RDB Document
                         Document1-2
                                  8 Filed
                                     Filed11/11/19
                                           11/08/19 Page
                                                     Page22ofof31
                                                                31
Case
 Case1:19-cv-03235-RDB
      1:19-cv-03235-RDB Document
                         Document1-2
                                  8 Filed
                                     Filed11/11/19
                                           11/08/19 Page
                                                     Page33ofof31
                                                                31
Case
 Case1:19-cv-03235-RDB
      1:19-cv-03235-RDB Document
                         Document1-2
                                  8 Filed
                                     Filed11/11/19
                                           11/08/19 Page
                                                     Page44ofof31
                                                                31
Case
 Case1:19-cv-03235-RDB
      1:19-cv-03235-RDB Document
                         Document1-2
                                  8 Filed
                                     Filed11/11/19
                                           11/08/19 Page
                                                     Page55ofof31
                                                                31
Case
 Case1:19-cv-03235-RDB
      1:19-cv-03235-RDB Document
                         Document1-2
                                  8 Filed
                                     Filed11/11/19
                                           11/08/19 Page
                                                     Page66ofof31
                                                                31
Case
 Case1:19-cv-03235-RDB
      1:19-cv-03235-RDB Document
                         Document1-2
                                  8 Filed
                                     Filed11/11/19
                                           11/08/19 Page
                                                     Page77ofof31
                                                                31
Case
 Case1:19-cv-03235-RDB
      1:19-cv-03235-RDB Document
                         Document1-2
                                  8 Filed
                                     Filed11/11/19
                                           11/08/19 Page
                                                     Page88ofof31
                                                                31
Case
 Case1:19-cv-03235-RDB
      1:19-cv-03235-RDB Document
                         Document1-2
                                  8 Filed
                                     Filed11/11/19
                                           11/08/19 Page
                                                     Page99ofof31
                                                                31
Case
 Case1:19-cv-03235-RDB
      1:19-cv-03235-RDB Document
                         Document1-2
                                  8 Filed
                                     Filed11/11/19
                                           11/08/19 Page
                                                     Page10
                                                          10ofof31
                                                                 31
Case
 Case1:19-cv-03235-RDB
      1:19-cv-03235-RDB Document
                         Document1-2
                                  8 Filed
                                     Filed11/11/19
                                           11/08/19 Page
                                                     Page11
                                                          11ofof31
                                                                 31
Case
 Case1:19-cv-03235-RDB
      1:19-cv-03235-RDB Document
                         Document1-2
                                  8 Filed
                                     Filed11/11/19
                                           11/08/19 Page
                                                     Page12
                                                          12ofof31
                                                                 31
Case
 Case1:19-cv-03235-RDB
      1:19-cv-03235-RDB Document
                         Document1-2
                                  8 Filed
                                     Filed11/11/19
                                           11/08/19 Page
                                                     Page13
                                                          13ofof31
                                                                 31
Case
 Case1:19-cv-03235-RDB
      1:19-cv-03235-RDB Document
                         Document1-2
                                  8 Filed
                                     Filed11/11/19
                                           11/08/19 Page
                                                     Page14
                                                          14ofof31
                                                                 31
Case
 Case1:19-cv-03235-RDB
      1:19-cv-03235-RDB Document
                         Document1-2
                                  8 Filed
                                     Filed11/11/19
                                           11/08/19 Page
                                                     Page15
                                                          15ofof31
                                                                 31
Case
 Case1:19-cv-03235-RDB
      1:19-cv-03235-RDB Document
                         Document1-2
                                  8 Filed
                                     Filed11/11/19
                                           11/08/19 Page
                                                     Page16
                                                          16ofof31
                                                                 31
Case
 Case1:19-cv-03235-RDB
      1:19-cv-03235-RDB Document
                         Document1-2
                                  8 Filed
                                     Filed11/11/19
                                           11/08/19 Page
                                                     Page17
                                                          17ofof31
                                                                 31
Case
 Case1:19-cv-03235-RDB
      1:19-cv-03235-RDB Document
                         Document1-2
                                  8 Filed
                                     Filed11/11/19
                                           11/08/19 Page
                                                     Page18
                                                          18ofof31
                                                                 31
Case
 Case1:19-cv-03235-RDB
      1:19-cv-03235-RDB Document
                         Document1-2
                                  8 Filed
                                     Filed11/11/19
                                           11/08/19 Page
                                                     Page19
                                                          19ofof31
                                                                 31
Case
 Case1:19-cv-03235-RDB
      1:19-cv-03235-RDB Document
                         Document1-2
                                  8 Filed
                                     Filed11/11/19
                                           11/08/19 Page
                                                     Page20
                                                          20ofof31
                                                                 31
Case
 Case1:19-cv-03235-RDB
      1:19-cv-03235-RDB Document
                         Document1-2
                                  8 Filed
                                     Filed11/11/19
                                           11/08/19 Page
                                                     Page21
                                                          21ofof31
                                                                 31
Case
 Case1:19-cv-03235-RDB
      1:19-cv-03235-RDB Document
                         Document1-2
                                  8 Filed
                                     Filed11/11/19
                                           11/08/19 Page
                                                     Page22
                                                          22ofof31
                                                                 31
Case
 Case1:19-cv-03235-RDB
      1:19-cv-03235-RDB Document
                         Document1-2
                                  8 Filed
                                     Filed11/11/19
                                           11/08/19 Page
                                                     Page23
                                                          23ofof31
                                                                 31
Case
 Case1:19-cv-03235-RDB
      1:19-cv-03235-RDB Document
                         Document1-2
                                  8 Filed
                                     Filed11/11/19
                                           11/08/19 Page
                                                     Page24
                                                          24ofof31
                                                                 31
Case
 Case1:19-cv-03235-RDB
      1:19-cv-03235-RDB Document
                         Document1-2
                                  8 Filed
                                     Filed11/11/19
                                           11/08/19 Page
                                                     Page25
                                                          25ofof31
                                                                 31
Case
 Case1:19-cv-03235-RDB
      1:19-cv-03235-RDB Document
                         Document1-2
                                  8 Filed
                                     Filed11/11/19
                                           11/08/19 Page
                                                     Page26
                                                          26ofof31
                                                                 31
Case
 Case1:19-cv-03235-RDB
      1:19-cv-03235-RDB Document
                         Document1-2
                                  8 Filed
                                     Filed11/11/19
                                           11/08/19 Page
                                                     Page27
                                                          27ofof31
                                                                 31
Case
 Case1:19-cv-03235-RDB
      1:19-cv-03235-RDB Document
                         Document1-2
                                  8 Filed
                                     Filed11/11/19
                                           11/08/19 Page
                                                     Page28
                                                          28ofof31
                                                                 31
Case
 Case1:19-cv-03235-RDB
      1:19-cv-03235-RDB Document
                         Document1-2
                                  8 Filed
                                     Filed11/11/19
                                           11/08/19 Page
                                                     Page29
                                                          29ofof31
                                                                 31
Case
 Case1:19-cv-03235-RDB
      1:19-cv-03235-RDB Document
                         Document1-2
                                  8 Filed
                                     Filed11/11/19
                                           11/08/19 Page
                                                     Page30
                                                          30ofof31
                                                                 31
Case
 Case1:19-cv-03235-RDB
      1:19-cv-03235-RDB Document
                         Document1-2
                                  8 Filed
                                     Filed11/11/19
                                           11/08/19 Page
                                                     Page31
                                                          31ofof31
                                                                 31
